 UNITED STATES POSTAL SERVICEUnited States Postal Service and John Fripp andNorth Jersey Area Local, American PostalWorkers Union, AFL-CIO. Cases 22-CA-9616(P), 22-CA-10042(P), and 22-CA-10312(P)'August 13, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn July 27, 1981, Administrative Law JudgeJames F. Morton issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.MEMBER FANNING, concurring and dissenting:I agree with my colleagues that Respondent didnot violate Section 8(a)(3) or (5) of the Act, andthat the case should not be deferred to arbitration.However, the complaint separately alleges, and Iwould hold, that Respondent violated Section8(a)(l) of the Act when its supervisors limited em-ployee access to Stewards Wittlinger and Arminio.Article XVII, section 3, of the contract betweenthe parties provides that stewards may request tointerview aggrieved employees during workinghours and that such requests shall not be unreason-ably denied.These cases were formerly consolidated with Cases 22-CA-10315(P)and 22-CA-10489(P), which were severed at the hearing.2 Although we agree with the Administrative Law Judge's finding thatRespondent did not discipline John Fripp as a pretext for discouraginghis union activity, the record does not support the Administrative LawJudge's accounts that: (I) no allegation was made by the General Counselthat the supervisors who made the antiunion warnings were agents of Re-spondent, and (2) John Fripp testified that he received a written requestto turn in his key to the cafeteria door.263 NLRB No. 43Between 1977 and 1979 the stewards werehaving problems obtaining releases for handlinggrievances from their immediate supervisors. Con-sequently, the parties negotiated a more specific re-lease policy which was set forth in a memorandumdated July 27, 1979. According to the new policy,"the supervisor shall release the steward within onehour of the request under most circumstances, butin no event will a delay beyond two hours be toler-ated."During September 1980, however, Union Stew-ards Wittlinger and Arminio were told by their im-mediate supervisors that they were no longer per-mitted to process grievances during the first 2hours of their shifts, and that they should limit thetime spent on each grievance to 15 minutes. Theproblem was solved in December 1980 shortlyafter Respondent's top management was notifiedabout the dispute and directed its supervisors to re-lease the stewards immediately upon request.Although the supervisors' actions here may havebreached the parties' contract and the terms of theJuly 27 memorandum, I agree with the Administra-tive Law Judge and concur with my colleaguesthat Respondent did not, because of these actions,unilaterally change the contract in violation of Sec-tion 8(a)(5) of the Act because its top managementpromptly corrected the problem upon notificationof its existence. However, the restrictions placedon the stewards by their immediate supervisors forover I month did interfere with the employees'Section 7 right to consult with their stewards con-cerning grievances, and in these circumstances Re-spondent must be held responsible for its supervi-sors' actions. Therefore, I would find that Re-spondent interfered with its employees' exercise ofthe rights guaranteed them in Section 7 of the Actand thereby violated Section 8(a)(1).DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge: OnNovember 20, 1979, John Fripp, a clerk employed at theNewark, New Jersey, post office of the United StatesPostal Service (herein called Respondent) filed the unfairlabor practice charge in Case 22-CA-9616(P) against Re-spondent; on May 28, 1980, he filed the charge in Case22-CA-10042(P) against Respondent. On September 30,1980, the North Jersey Area Local, American PostalWorkers Union, AFL-CIO (herein called the Union),filed the unfair labor practice charge in Case 22-CA-10312(P) against Respondent. On January 21, 1981, anorder consolidating cases and third amended complaintwas issued by the Regional Director for Region 22 of357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe National Labor Relations Board.' Respondent filedits answer to that complaint. The hearing was heldbefore me in Newark, New Jersey, on February 17-19and 26-27, 1981.The issues are:(1) Whether Respondent, in violation of Section 8(a)(l)and (3) of the National Labor Relations Act, as amended(herein called the Act), disciplined its employee, JohnFripp, because of his activities on behalf of the Union.(2) Whether the allegation that Respondent violatedSection 8(a)(1) and (5) of the Act by unilaterally modify-ing a policy governing the release of union stewardsfrom work to enable them to process grievances shouldbe dismissed on the ground that the underlying issue maybest be resolved by the grievance arbitration procedurescontained in the collective-bargaining agreement be-tween Respondent and the Union.(3) Assuming that the arbitral processes are not to bedeferred to, did Respondent, in violation of Section8(a)() and (5) of the Act, unilaterally change the prac-tice of releasing union stewards for grievance matters?Upon the entire record, including my observation ofthe demeanor of the witnesses and after careful consider-ation of the briefs filed by the parties, I make the follow-ing:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTThe Board has jurisdiction over this matter by virtueof section 1209 of the Postal Reorganization Act, 39U.S.C. § 101, et seq. (herein called the PRA). The facilityinvolved in this proceeding is the Newark Post Office,located in the city of Newark, New Jersey. Respondentis now and has been at all times material herein an em-ployer within the meaning of the PRA.11. THE LABOR ORGANIZATION INVOLVEDThe Union is now, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe employees of Respondent, nationwide, are dividedinto three collective-bargaining units: (a) letter carriers,(b) truckdrivers, and (c) clerks. The American PostalWorkers Union, AFL-CIO (APWU), represents the na-tionwide unit of clerks; and its North Jersey LocalUnion, i.e., the Union in the instant case, services thecontract between Respondent and APWU, its parent, asit pertains to approximately 3,000 clerks employed at Re-spondent's postal service center in Newark, New Jersey.Other cases had been consolidated with the cases captioned above.At the hearing, I granted a motion by the General Counsel to withdrawall allegations in the third amended complaint which pertained to thoseother cases. In effect then, those other caes have been severed and Ihave approved the motion to withdraw the related complaint allegationsinvolved in those cases, together with the underlying unfair labor prac-tice charges.As the testimony in this case discloses, there weremore than a few individuals involved in the events dis-cussed below and it will be helpful at the outset to iden-tify most of them. The postmaster at Newark is JosephBenucci; Respondent's director of employee and laborrelations there is Clifford Rowland; and its manager oflabor relations at Newark is Melvin Weibush.The manager of distribution at Newark is Fulvio Stan-ziale. The individuals who report directly to him are the"administrators" in charge of the respective "tours." Themail sorting at Newark is done on a three-shift basis.Each shift is termed a "tour." Tour I covers the hours10:30 p.m. to 7 a.m.; the exact hours for tours II1 and IIIare not clear and it appears that they may overlap.The administrator for tour I was Robert Robinson in1979-80, the time period involved in this case. The tourII administrator then was Michael Rosania.2The man-agerial level immediately under that of tour administratoris that of operations manager. One function for which anoperations manager is responsible at Newark is classifiedas LSM; i.e., letter sorting machines. Reporting to the re-spective operations managers are the mail supervisors.The specific mail supervisors involved in the instant caseincluded Antonio Agneta, Frances Reavis, Walter Pas-terczyk, and Emanuel Bettinger.The officials of the Union involved in this case are:1. Its former president, Jules Turturiello.2. Its current president, John Napurano.3. Its chief steward and later its executive vice presi-dent, James Pawlowicz.4. Its present chief steward, Frank Arminio.5. Its tour I-II steward, William Wittlinger.6. A former steward, John Fripp.B. Alleged Discrimination Against Former StewardJohn Fripp1. BackgroundJohn Fripp has worked for Respondent since Novem-ber 1972 as a clerk in its Newark Post Office.The General Counsel contends that in the lattermonths of 1979 and in early 1980 Respondent discrimina-torily (a) issued five letters of warnings to him, (b) sus-pended him from work for 7 days, and (c) denied his re-quest for authorization to take leave without pay but in-stead charged him with being AWOL. The GeneralCounsel acknowledged that several of the allegedly un-lawful letters of warning were withdrawn by Respond-ent's supervisors during the grievance procedure. He in-dicated at the hearing that a motion would be made towithdraw the allegations pertaining to those adjustedmatters but that he would still seek a remedial noticethereon. In his brief, counsel for the General Counselstated that at the hearing he had "moved to withdraw alldisciplinary actions against Fripp that were resolved bythe grievance procedure, more specifically the letters ofwarning dated August 28, September 13 and 18, 1979issued by supervisor Agneta." It appears that the refer-ence to September 18 should have been to September 28S The name of the tour III administrator is not in the record in thiscase.358 UNITED STATES POSTAL SERVICEas Fripp was issued no letter of warning by Agnetadated September 18. The General Counsel urged later inhis brief that Agneta's testimony should not be creditedas to his account respecting the September 28 letter heissued to Fripp; the General Counsel also submitted as aseparate point of argument in his brief that the August 28and September 13 and 28 letters, and other letters toFripp constituted violations of Section 8(a)(1) and (3)and the General Counsel specifically requested that Re-spondent be ordered to remove all such warnings fromFripp's personnel file.Respondent, in its brief, observed that the GeneralCounsel "amended the complaint to withdraw the allega-tions" respecting the August 28 and September 13 and 28letters by Agneta and that the General Counsel had in-troduced evidence respecting those letters solely for pur-poses of "background." Further, I note that the GeneralCounsel offered evidence that Fripp was given notice onOctober 1, 1979, of a 7-day suspension (later reduced to3 days) for purposes of "background"; there is no allega-tion that that notice or the 3-day suspension was viola-tive of the Act.To avoid confusion, I will examine and decide uponthe merits of all issues raised including the August 28and September 13 and 28 letters of warnings given toFripp by Agneta and also of the October I letter and theresultant 3-day suspension imposed on Fripp. In thatway, each of these matters can be considered for pur-poses of background, or as separate violations of the Act,or to fashion any remedial notice that may be warranted.2. Fripp's protected activitiesFripp had been a union steward from January 1977 toFebruary 1980. One of his coworkers, Philip Dempsey,testified that he, Dempsey, edited a newsletter, entitled"The Newark Postal Worker" from May to November1979 and that he, together with other employees includ-ing Fripp and the Union's chief steward, Frank Arminio,distributed copies of that newsletter to clerks in theNewark post office in that 6-month period. The purposeof the newsletter, as set out in its headline, was to keepthe Union's general membership informed as to "changesin their workplace." Altogether, 11 editions of the news-letter were published; the last in the latter part of No-vember 1979. The articles therein were critical of variousmatters involving clerks at Newark, e.g., the abolishmentof unit positions; heat conditions; alleged failures to im-prove facilities in locations where unit employees work;light-duty assignments for allegedly favored employees;and an assertedly new release program for union stew-ards. Dempsey testified that, in June 1979, he had beentold that Respondent's manager of distribution, Stanziale,was upset at comments made in the newsletters edited byDempsey.3s There is no evidence that the individual who told Dempsey of Stan-ziale's reaction to the newsletters was an agent of Respondent. Nor isthere any contention that a related warning conveyed to Dempsey bythat individual then (to the effect that he, Dempsey, and the other clerkswho were helping him had better watch their steps) constituted a sepa-rate violation of the Act.There were assertions made in those newsletters thatRespondent appeared to have retaliated against individ-uals because they were selected as union stewards. Thereis, however, no allegation in the complaint in this casethat any steward, other than Fripp, was discriminatedagainst by Respondent. There is no contention, either,that Dempsey was treated unfairly because of his role aseditor of the newsletters referred to above. The newspa-per also contained articles asserting that certain employ-ees, including Fripp, were being treated in a disparateand an adverse manner and it questioned whether suchtreatment was related to their union activities.Dempsey also testified that his supervisor, RichardNovaks, told him in September 1979 that PostmasterBenucci was extremely upset over "paper number 5[published in September 1979] and that management maytake appropriate action." Two items appeared in thatissue. One article asked whether it was true that, at theNewark post office, "workmen (bestow their favors ontheir bosses) for preferential treatment"; the article thenanswers by stating that "this practice stretches from thework floor to the offices of higher management level." Asecond item in that edition refers to a supervisor whosold jewelry and asked if he were selling it during work-ing time.43. The August 28 letter of warningFripp testified that, in accordance with usual proce-dures, he asked his supervisor, Antonio Agneta, onAugust 27, 1979, for permission to leave his work area inorder to meet with Chief Steward Arminio to take careof some union business and that Agneta granted his re-quest. His testimony indicates that later that day Agnetareviewed with him the matters set out at length in theAugust 28 letter, discussed below, but the particulars ofthat meeting are not set out in the record.Agneta testified for Respondent that he had releasedFripp to meet with the Union's chief steward, Arminio,on August 27 and that sometime later he was unable tofind Fripp on the first floor of the facility, presumablythe floor on which both Fripp and Arminio were as-signed to work. Agneta testified that he later locatedthem in the basement and that they told him that it hadbeen past practice for them to use that area. Agneta testi-fied that he "disputed" this and that he issued Fripp theAugust 28 letter of warning to let him know that heshould not use such a remote area from Fripp's regularwork location.The August 28 letter spells out in detail the conten-tions of Supervisor Agneta respecting the foregoingmatter and to a related matter-Fripp's 25-minute delayin reporting to a particular area to handle a grievance,after Agneta had released him on August 27 to go tothat area.Arminio testified that he was released on August 27 byhis supervisor to meet with Fripp. His testimony indi-' The General Counsel adduced testimony that a supervisor was laterdisciplined for selling jewelry during working time and that that supervi-sor informed the editor of the newsletter that he "can play the samegame." I am unable to see the significance of that testimony in relation tothe issues in this case359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcates that there had been discussions between the Unionand Respondent as to the specific areas to be used byunion representatives to conduct union business and Iinfer from his general testimony thereon that Respondenthad been endeavoring to persuade the union stewards touse specific areas during working time whereas the unionstewards wanted to be free to choose where they met.Arminio did not receive a letter of warning from his su-pervisor respecting his use of the "remote" area withFripp.Fripp filed a grievance to protest the issuance of theAugust 28 letter. The first-step level of the grievance-ar-bitration procedures requires a meeting with the supervi-sor. At the first-step meeting, Supervisor Agneta conced-ed that Fripp had not been specifically instructed previ-ously not to use that "remote" area. Agneta testified alsothat Fripp clearly understood then that he would begiven specific release times and locations and that hewould honor those. Based on those considerations,Agneta testified he then rescinded the August 28 letter ofwarning.It is the General Counsel's contention that Fripp wasissued the August 28 letter of warning because he wasthen a union steward and because of his activities in dis-tributing the newsletters edited by Dempsey. There is noevidence that he was more active as a steward than anyof the other union stewards or, for that matter, than theUnion's chief steward, Arminio. There is no evidence tolink the August 28 letter to the newsletters which hadbeen distributed since May 1979. The fact that Respond-ent took no action against Dempsey or Arminio indicatesthat it harbored no union animus toward them. I can seeno reason why the General Counsel would urge that Re-spondent singled out a much lesser figure, Fripp, thanthey. Further, the evidence fails to establish that the rea-sons given by Agneta for issuing the August 28 letter ofwarning were pretextual-Fripp was in a remote areaand apparently was otherwise missing for a 25-minuteperiod during the workday in question. Finally, I notethat Agneta's actions do not appear to have been calcu-lated to undermine the support for the Union among theclerks at Newark. On the one hand he issued a letter ofwarning to a union steward and that may by itself raisean issue respecting unlawful motivation. On the otherhand, the fact that Agneta rescinded the warning at thefirst-grievance step strongly indicates lack of merit re-specting that issue and suggests instead that the Unionhad been an effective instrument in getting warning let-ters rescinded promptly.In view of the limited scope of Fripp's protected activ-ities, the absence of direct, probative evidence of unionanimus,5the fact that more active supporters for theUnion were not disciplined, the lack of a showing thatthe reasons proffered by Respondent for giving him thewarning were pretextual,6and the ambivalent nature ofI In his brief, the General Counsel refers to testimony that individualswith various titles. i.e., General Supervisor Ray De Furia, SupervisorRichard Novaks, and Supervisor Paul Galli, conveyed antiunion warn-ings at different times. None of ,hose matters was alleged to be violativeof the Act; none of the individuals who assertedly made those statementswas alleged to be agents of Respondent.6 The General Counsel comments in his brief that Agneta had knownfor months prior to August 28, 1979, that Fripp and Arminio had used athe asserted discriminatory act itself, I conclude that theevidence is insufficient to establish that the August 28letter was issued for discriminatory reasons.74. The September 13 letter of warning to FrippAgneta issued a second letter of warning to Fripp,dated September 13, 1979. It recited that, on September7, Fripp failed to report back to his work area afterhaving concluded a grievance interview and instead had"began to research the ...grievance" without authori-zation. The warning letter also cited Fripp for having re-ported back to work 25 minutes later from a grievancemeeting on September 12 and it noted that Fripp'sexcuse, bathroom emergency, was unacceptable for solong a period.Fripp testified that he does not recall the September 7incident and that, on September 12, he stopped briefly inthe bathroom on his way back from a grievance meetingbefore returning promptly to his assigned work area.Fripp stated that Agneta was not in that area when hereturned.Agneta testified respecting the matters set out in theSeptember 13 letters. His account parallels the recitalcontained in it. He further testified that he rescinded thewarning at the first step of the grievance procedures ashe conceded it was possible, in view of the size of hiswork area, that he had failed to notice Fripp's return atthe time Fripp claimed he did come back to his assignedworkplace.For essentially the same reasons that the earlier warn-ing letter was found to be not a violation, I find that theSeptember 13 letter was not issued for discriminatorypurposes. There appears to have been at least a genuinefact issue. Further, the General Counsel adduced no evi-dence to establish that the September 7 incident recount-ed by Agneta was in any way used as a pretext.5. The first September 28 letterThe next allegedly unlawful letter of warning to Frippis dated September 28, 1979, and it also was rescinded byAgneta at the first grievance step. That letter states thatFripp punched his timecard in to work 2 minutes late onroom in the basement to conduct union business and he observes that thisdisclosed that Fripp was being held to a more stringent standard thanwas normally followed. I am not sure if the General Counsel is address-ing the matter as to whether Respondent's reason for warning Fripp wasa pretext or the matter of alleged disparate treatment or both such mat-ters. In any event, the evidence in the record indicates clearly thatAgneta was aware that the Union had not been assigned a specific loca-tion in which to conduct its business during working time and that heknew that the union officials used a room in the basement. The recorddoes not, however, clearly show, as the General Counsel asserts, thatAgneta readily knew on August 27 that Fripp and Arminio were usingthe room in the basement during all the time Agneta claimed to be look-ing for Fripp.7 Bechtel Incorporated, 248 NLRB 1222 (1980). Alternatively, I notethat, were there merit in the General Counsel's contention that theAugust 28 letter was violative of the Act, I would not provide any spe-cific remedy therefor as the clear import of the General Counsel's re-marks at the hearing was that testimony thereon was submitted as back-ground only in view of the fact that that warning had been rescinded.The fact that the General Counsel did not make a formal motion to with-draw that allegation does not change the obvious intent of his remarks;i.e., to remove that matter as a litigable issue.360 UNITED STATES POSTAL SERVICESeptember 25 and that Fripp was simply standing at thetimeclock without making an effort then to go to work.Fripp contended that he was then engaged in explainingto a group of new employees the procedures to be fol-lowed in punching in for work. Fripp testified that therewas a great deal of confusion on that day because thosenew employees had not received proper instructions.Agneta denied that there was any such problem and heasserted simply that Fripp for no reason delayed punch-ing in to work. Respondent's administrator for that tour,Michael Rosinia, had observed Fripp and directedAgneta to issue the letter of warning to Fripp. I creditFripp's account as it is fairly detailed and as Agneta laterconceded that there was confusion that morning among agroup of new employees when they sought to punch inand as Agneta acknowledged that then he, Agneta, wastoo busy to recall the events of that day.The September 28 letter also recounts that Fripp hadon September 25 failed to display his ID card as re-quired. Fripp testified that while he did not display hisID card in the manner specified in the letter, he nonethe-less had worn it in a manner by which it was alwaysvisible.The credited evidence is insufficient to establish thatthe September 28 letter was issued for discriminatoryreasons. The matters involved therein (the late timeperiod and the variation in the manner in which Frippdisplayed his ID card) were actual events, not prefabri-cations. There appear to have been genuine issues as tothe merits of the respective contentions and they wereresolved by a rescinding of that warning letter at thefirst-grievance step. The fact that the grievance hadmerit does not thereby render the warning to Union Ste-ward Fripp unlawful.6. The second September 28 letterFripp was issued another letter of warning on Septem-ber 28. That was given him by Acting Supervisor Fran-ces Reavis because he went to the first floor when re-leased to handle a grievance in an area located on thesecond floor.Fripp testified that he told her that he had to go to thefirst floor and then to the second floor to conduct unionbusiness and that she responded that, if he had to go tothe first floor, he should come back to get a separate re-lease to conduct union business on the second floor.Fripp testified he then told her he had to go to the firstfloor only to get certain forms from the Union's lockerthere and that he would then use those forms in conduct-ing the union business he had on the second floor.Supervisor Reavis testified that she had told Fripp thathe was authorized to go to a specific area and that, if hewanted authorization to go to another floor, he shouldreturn and request separate authorization. She testifiedthat she issued the letter of warning as Fripp failed tocomply with her instructions. I credit her account andnote that Fripp does not deny that he was so specificallyinstructed by her. His testimony suggests only thatReavis implicitly consented to permit him to go to thefirst floor to pick up certain forms. Overall, the evidencefails to establish that Respondent's reason for issuing theSeptember 28 letter of warning was a clear pretext. Ifind that the evidence is insufficient to support a findingthat Reavis' letter of September 28 to Fripp was viola-tive of the Act.7. The October 1 letterFripp was issued a letter of warning on October 1,1979, by his supervisor for that day, Fred Sylvers.8Theletter recites that it was based on Fripp's having made anunauthorized trip to the first floor when he had been re-leased to go only to his locker located on the secondfloor.Fripp testified that he was authorized by Sylvers to goto "the locker" to get certain grievance forms, that hewent first to his own locker on the second floor andfound none there, and that he then had to go to theUnion's locker on the first floor to obtain the forms heneeded. Respondent's contention is that Fripp regularlywandered from his assigned work area and that warningswere issued to him to induce him to follow specific re-lease instructions in an effort to enable it to account forhis working time. The evidence presented to me by theGeneral Counsel falls short of establishing that thereason proffered by Respondent for issuing the October1 letter of warning to Fripp was clearly a pretext. Atbest, such evidence may show that Supervisor Sylversmisconstrued the import of Fripp's request for permissionto go to "the locker" as a reference to his locker, ratherthan to both that locker and also to the Union's lockeron the first floor. Such a contention relates only towhether Respondent had "just cause" to issue the letterof warning. In any event, I find the evidence insufficientto establish that Respondent issued the October 1 letterof warning to discourage Fripp from pursuing his dutiesas a union steward or as retaliation for his having helpeddistribute the newsletter referred to above.8. The notice of suspension and the suspension itselfThe General Counsel offered evidence respecting anotice issued to Fripp on October 1, 1979, informing himthat he would be suspended for 7 days beginning Octo-ber 4. Respondent objected to any testimony thereon asthe complaint did not allege that that notice or the subse-quent suspension (which was later reduced, during agrievance discussion, from 7 to 3 days) was violative ofthe Act. Nevertheless, the General Counsel stated thatthe testimony thereon should be received as "back-ground to show the totality of the conduct" displayed byRespondent toward Fripp. On that premise, testimonywas received. The October I notice of suspension recitesthat Fripp was instructed in writing on September 19 notto unlock the door between the cafeteria and mezzanineat the Newark post office and that he nevertheless used akey to unlock that door on September 28 to enter thecafeteria.Fripp testified that he was asked in writing on Septem-ber 19 to turn in his key to that door and that he told hissupervisor then that he had no key to that door. He testi-* Fripp was supervised then by Sylvers for 2 of his 5 workdays;Acting Supervisor Reavis was his supervisor for the remaining 3 work-days.361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled further that, on September 28, he observed that thatdoor was not completely closed and he then pushed it toenter the cafeteria. He and the General Counsel assertthat the door was also not "locked." The General Coun-sel contends that the statement in the October 1 notice ofsuspension that he used that door "in direct disregard ofofficial instructions" was false as (a) Fripp used no keyto open the door, and (b) Fripp had not been told that hecould not use that door.Respondent adduced evidence that the door wasalways locked and that it was not "slightly ajar" at thetime Fripp used it. It appears too that there was a doorcloser above that door to insure that it would close com-pletely.I am unable from the above evidence to infer any im-proper motivation in Respondent's issuance of the noticeof suspension. Even if Fripp's account were credited, itis still fair to say that he knew or should have knownthat he was not to use the door in question and that, de-spite that knowledge, he used it. Obviously, the reasonhe was asked to turn in his key was to insure that hecould not use it to open that door. Again, his openingthe door from a position where it was all but lockedwould warrant an inference by Respondent that he hadused a key to open the door. The evidence fails to estab-lish that Respondent acted on the basis of a clear pretext.Consequently, I infer no union animus from the issuanceof the October 1 notice of suspension. As there is no al-legation that the notice or the suspension violates theAct, I make no express determination thereon.9. The November 7 notice of suspension and theresultant suspensionThe complaint does allege that a notice given Fripp onNovember 7, 1979, of a 14-day suspension, effective be-ginning November 13, violated Section 8(a)(1) and (3) ofthe Act. That suspension was later reduced to 7 days.According to the notice, Fripp (a) failed to followinstructions by wearing a radio headset while workingon November 6, and (b) was absent without authoriza-tion from the work floor at intervals on October 26 and31 and November 1, respectively.Fripp testified that he used a headset and that otheremployees did. The inference was that Respondent treat-ed him in a clearly disparate manner. Respondent's wit-nesses testified that other employees did, in fact, wearheadsets while working; their testimony, however, dis-closes that those employees had either been specificallyauthorized to do so or even required to do so. Theseother employees operated noisy letter sorting machinesand apparently the headsets they wore protected theirhearing. The use of a headset by Fripp, on the otherhand, could be a hazard under certain circumstances.Respecting the alleged unauthorized absence of Frippfrom his work area on October 27, Fripp testified that heobtained authorization to handle a grievance with a su-pervisor in another section, Walter Pasterczyk, and wentto that section. While there, according to Fripp, itbecame apparent that he needed certain forms and he ex-cused himself to go to another area where the formswere kept. He then filled out those forms and returnedto present those forms to Supervisor Pasterczyk, whoasked him where he had been. Fripp testified that he ex-plained to Pasterczyk that he was filling out the formsand that Pasterczyk told him that Fripp returned too lateand that he, Pasterczyk, could not handle the matterthen. Fripp testified that he then reported back to hiswork area where his own supervisor told him that Pas-terczyk had been looking for him. It appears that Pas-terczyk had been looking for Fripp for about 45 minutes.Pasterczyk's account does not differ extensively fromFripp's. His testimony indicates he expected Fripp toreturn momentarily to resume discussing the matterunder consideration but that, when Fripp did not comeback, he began a search. According to Pasterczyk, heobserved Fripp about 45 minutes later in another area ofthe building. When Fripp saw him Pasterczyk testified,Fripp tried to hand him, Pasterczyk, some forms but Pas-terczyk refused to accept them and told him that he,Fripp, was supposed to have returned promptly as hehad employees waiting there in order to process thegrievance being discussed.As to the October 31 incident, Respondent's recordsshow that Fripp finished processing a grievance with asupervisor named Hutmaker at 2:15 p.m. that day but didnot return to his own work area until 2:45 p.m. Fripptestified that he spent that 30-minute interval reviewingdata furnished him by Hutmaker and that he then hadoccasion to discuss another matter with Supervisor Pas-terczyk for about 5 to 7 minutes before returning towork. There is no evidence that he had been released byhis supervisor to meet with Pasterczyk. Pasterczyk testi-fied-that Fripp spoke with him that day for a minute ortwo in order to obtain a written extension of time toprocess a grievance and to ask Pasterczyk to arrange forhim to speak to some individuals apparently involved inthat grievance matter.The last incident referred to in the November 7 sus-pension notice occurred on November I and pertained tothe fact that Respondent's records disclose that Frippfinished processing a grievance that day with SupervisorHutmaker at 8:35 a.m. but did not report back to hiswork area until 9 a.m. Fripp testified that an emergencymatter had developed after he finished talking with Hut-maker and that he had to take care of it. It appears thatsome employees in another section were complainingloudly about being required to work overtime and thatFripp went to that section to discuss that matter withtheir supervisor. Respondent's suspension notice statesthat Fripp had not procured the requisite authorizationto be absent from his own work station during the inter-val he discussed that overtime problem.Fripp filed a grievance protecting the November 7notice of suspension. As a result of the grievance discus-sions thereon, the 14-day suspension was reduced to 7days.The General Counsel observes that "[a]ll of the aboveincidents involve extremely minor incidents which didnot warrant substantial discipline." From this, the Gener-al Counsel further argues that the application of morestringent rules against a steward is violative of the Act. Ido not accept that reasoning process. The first proposi-tion put forth by the General Counsel appears to con-362 UNITED STATES POSTAL SERVICEcede that Respondent could properly have disciplinedFripp in some manner as long as it was not "substantial."For all I know, a 7-day suspension for the asserted in-fractions may be insubstantial under the labor relationshistory between Respondent and the Union. More signifi-cantly, there is no evidence of disparate treatment. Forsubstantially the same reasons given before for the alle-gations that Respondent had otherwise discriminatorilyissued warnings to Fripp, I conclude that the evidencefails to demonstrate that the November 7 notice wasissued to Fripp or the resultant 7-day suspension was im-posed on him because of his activities as a union stewardor for his other union activities.10. The AWOL noticeThe last allegation of discrimination against Fripp isbased on the denial by Respondent of his request to treatDecember 28, 1979, as a day on which he was on leavewithout pay (LWOP) and on its, instead, having markedhim as AWOL for that day. Fripp testified that he calledthe timekeeper at 6:45 a.m. on December 28, to advisethat he would not be in for his shift starting at 7 a.m. andthat he would be out all day on union business. He testi-fied that he learned about a week later that Respondentdid not grant him LWOP for December 28 when his su-pervisor, Frances Reavis, told him that he had not ob-tained "documentation" that he was in fact engaged inunion business that day. Fripp testified that he told herthat the procedure she followed was not correct, thatReavis never expressly asked him to furnish "documenta-tion" and that, if she had done so, he would have beenable to furnish it.9Reavis testified that she told Fripp that she could notapprove his request for LWOP without his first supply-ing "verification." One of the General Counsel's wit-nesses testified that Respondent has followed no set pat-tern in requiring employees to submit written verificationto justify LWOP requests. It appears that, on some occa-sions, such verification is sought and on others it is not.The "verification" if asked and if it pertained to unionaffairs consists of a simple affirmation by a union officerthat the individual in question was absent due to officialunion business. I am unable to conclude that Respondentdiscriminatorily denied Fripp's request for LWOP onDecember 28 as, at best from the General Counsel'sstandpoint, the evidence is ambiguous as to whetherFripp was reasonably expected to, and failed to, proffer aletter from the Union's president to support his request.There seems to be no question but that, had he done so,his request for LWOP would have been honored. Thereis no allegation that his being requested to furnish "au-thentication" was itself a discriminatory condition and, infact, the evidence suggested that such an allegationI I have substantial doubts that that documentation was so readilyavailable to Fripp. He testified he was at the union office all day. An-other employee testified that he and Fripp were there to discuss certainmatters with John Napurano, then the Union's executive vice president.Napurano testified that he saw Fripp at the union office on December 28and that he supposed that Fripp was there to meet with the Union'spresident, Jules Turtunello. Napurano did not testify that he had anybusiness with Fripp then. Turturiello also testified for the General Coun-sel but did not refer to any union business he had with Fripp on Decem-ber 28.would clearly be meritless as the act required was virtu-ally ministerial in nature and consistent with establishedpractice, both for requests pertaining to LWOP for unionbusiness and for other reasons.The procedural defense raised by Fripp to the determi-nation by Respondent that he was AWOL-that he wasnot expressly asked to furnish "authentication" that hewas on official union business on December 28-may ormay not be adequate in deciding whether Respondentacted in accordance with established procedures in treat-ing Fripp as AWOL. The assertion of that proceduraldefense, however, is insufficient to convert the AWOLdetermination into an unfair labor practice. There issimply no persuasive evidence that Respondent's reasonfor treating Fripp as AWOL on December 28 is a pre-text-especially as the Union had never, prior to thehearing, notified Respondent that Fripp was entitled toLWOP on the ground that he was engaged in officialunion business on the day in question. At the hearing,the Union's president acknowledged that he would bewilling to document that Fripp was at the union's officeon union business that day. That may well have been suf-ficient and still may be. For my purposes, however, theevidence is insufficient to establish, as alleged in thecomplaint, that Respondent unlawfully failed in January1980 to grant Fripp LWOP for December 28 as there isno showing that its actions were motivated by discrimi-natory considerations.11. The allegations in aggregateIn examining the overall testimony respecting the al-leged discriminatory acts against Fripp, I note that hehelped distribute newsletters prepared by another unionofficial, that others also helped in distributing those let-ters, and that Fripp was one of the Union's stewards atthe Newark post office. There were several statementsby Respondent's supervisors that the individuals distrib-uting the newsletters were viewed by Respondent's man-agers as being engaged in questionable practices. Someof the news items were in fact questionable, insofar asthey may or may not have been protected by the Act. Ialso note that evidence of discrimination cannot be in-ferred from the events on which the letters of warningsand other alleged acts of discrimination were based. Inmaking the preceding observation, I further note that theGeneral Counsel has failed to demonstrate that the basesrelied on by Respondent for issuing those letters ofwarnings and the suspensions and its refusal to honorFripp's request for LWOP were clearly pretextual. Thus,I conclude that the General Counsel has failed to demon-strate that Respondent violated Section 8(a)(l) and (3) inthe various aspects of discipline it meted out to Fripp.C. Alleged Unlawful Unilateral Change in thePractice of Releasing Union Stewards From Work ToProcess GrievancesThe complaint, as amended at the hearing, alleges thatRespondent, in violation of Section 8(a)(1) and (5) of theAct, restricted its clerks at the Newark post office fromhaving access, on September 24, 1980, and in October1980, to Union Shop Stewards William Wittlinger and363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrank Arminio. Respondent contends first that thepolicy, upon which such access is predicated is based onan agreement between Respondent and the Union, andthus the resolution of any question thereon must be proc-essed under the related grievance-arbitration provisionsof the contract between Respondent and the Union.With respect to the merits of the allegation itself, Re-spondent asserts that there has been no substantialchange in the release policy.Respondent has recognized the American PostalWorkers Union, AFL-CIO, as the exclusive bargainingrepresentative for all its employees employed in the clerkcraft, including employees so employed at its Newark fa-cility. The Union in the instant case, i.e., North JerseyArea Local of APWU, AFL-CIO, polices the nationalagreement at Newark and has negotiated with theNewark postmaster a local supplement. As noted earlier,there are about 3,000 employees in the clerk craft inNewark.Article XVII, section 3, of the national contract, spellsout the general policy regarding the release of unionstewards during working time to process grievances andprovides:Section 3. Rights of Stewards. When it is necessaryfor a steward to leave his work area to investigateand adjust grievances, he shall request permissionfrom his immediate supervisor and such requestshall not be unreasonably denied. In the event hisduties require he leave his work area and enter an-other area within the installation or post office, hemust also receive permission from the supervisorfrom the other area he wishes to enter and such re-quest shall not be unreasonably denied.The steward or chief steward may request and shallobtain access through the appropriate supervisor toreview the documents, files and other records nec-essary for processing a grievance, and shall havethe right to interview the aggrieved employee, su-pervisors, and witnesses during working hours.Such requests shall not be unreasonably denied.While serving as a steward or chief steward, an em-ployee may not be involuntarily transferred to an-other shift or to another facility unless there is nojob for which he is qualified on his shift or in hisfacility, provided that this paragraph shall not applyto rural carriers.The General Counsel's witnesses testified that, begin-ning in 1977, stewards in Newark began to experiencedifficulties in obtaining permission from their immediatesupervisors to be released from work to handle grievancematters. The Union's president then, Jules Turturiello,observed in the course of his testimony that "supervisorsbeing human. ..sometimes. ..get a little uptight withthe work problem(s) and (their) attitude ..." is notgood from a labor-management relations standpoint. Byearly 1979, the problem had escalated to the point whereTurturiello instructed his stewards to document each in-stance where a request to be released was denied. Whenhe had compiled reports of about 50 such instances. Tur-turiello filed an unfair labor practice charge against Re-spondent. The Newark postmaster, Joseph Benucci,called him and asked why he had done that. Turturielloexplained to him that the Union's efforts to get coopera-tion from immediate management personnel had provedfutile. Benucci and Turturiello considered the matter fur-ther and they reached an agreement which was designedto spell out precisely the applicable guidelines to be fol-lowed by the parties in implementing at Newark, articleXVII, section 3. The terms of that agreement were setout in a memorandum by Benucci dated July 27, 1979,and were addressed to all supervisors at the Newark fa-cility. Based on that agreement, Turturiello withdrew theunfair labor practice charge he had filed. From then anduntil his term ended around February 1980, the Unionexperienced but one or two minor problems concerningthe release of stewards and those problems were quicklyresolved. The July 1979 memorandum by Benucci to su-pervising personnel at Newark which sets out the releasepolicy at Newark states:It has come to my attention that Union stewards arenot being released from duty to attend to grievancematters. This is a matter of utmost concern to meand it must not continue.Effective immediately, when a steward requests tobe released from duty, the supervisor shall releasethe steward within one-hour of the request undermost circumstances, but in no event will a delaybeyond two-hours be tolerated. In all such requeststhe steward will be informed immediately as to thetime when he/she will be released.On no occasion is the steward to be given a releasetime near the end of the steward's tour, unless thesteward makes a specific request for a late tour re-lease time.Upon receiving the steward's request, the supervi-sor must immediately make arrangements with thesupervisor of any unit which the steward must visit.The supervisor of a unit to be visited must arrangeto accommodate the steward within one-hour inmost circumstances.The same time limits (one-hour in most cases, nomore than two-hours) will be observed when anemployee informs a supervisor that the employeedesires to see a steward. Supervisors will confirm toemployees, as soon as possible, that the steward hasbeen notified and the approximate time the stewardwill be available.It is required that stewards be badged in-and-out(600 series), and be issued Forms 7020 each time thesteward is released.This policy shall be administered by the OperationsAnalyst on each tour. Any problems that mayoccur will be resolved by the Operations Analyst incooperation with the North Jersey Area Local'soffice (in Clifton) for Tour II, the Chief Stewardfor Tour III, and the Director of the Craft for TourI.364 UNITED STATES POSTAL SERVICEAll concerned will be held accountable for the suc-cessful implementation of this policy. It is incum-bent upon all of us to realize that the stewards havea right to, and must represent the employees. Wemust extend ourselves to provide their exercise ofthis right. Any supervisor who does not abide bythis policy will be subject to, at the least, severerebuke.I have been promised the cooperation of the Union.I look forward to your earnest efforts to insure con-tinued Labor-Management cooperation.In February 1980, the Union elected a new president,John Napurano. He had been its executive vice presi-dent. Its then chief steward, James Pawlowicz, waselected executive vice president. One of the night stew-ards, William Wittlinger, took over a major part ofPawlowicz' former duties. The Union was unsuccessfulin inducing any of the unit employees to volunteer toassist Wittlinger as a night steward. As a consequence,Wittlinger had to take care of the grievances of about1,000 employees and sometimes as much as 1,500. Priorto the election of union officers in February 1980, Witt-linger, as a union steward, took care of only about 100employees. Wittlinger also has been employed at Newarkas a registry clerk. That position demands experience inthe procedures involved in recording and processing reg-istered mail and related matters. At that time, late Febru-ary 1980, no one was trained to replace Wittlinger asregistry clerk. Whenever Wittlinger was released fromwork as chief steward to process a grievance, there wasno one to substitute for him as registry clerk. It soonbecame apparent that Wittlinger's additional duties assteward were taking up the major part of his workinghours and that had an obvious impact upon his ability tohandle his regular position as registry clerk. His supervi-sor, obviously in an effort to keep the registry desk cur-rent, began to restrict him from having access to employ-ees during working hours to process grievances. Witt-linger insisted he needed much more free time from hisregular work duties to handle the rapidly accumulatinggrievances and, feeling himself under great pressure, heabsented himself from work until April 1980. At thatpoint, the Union's president discussed the problem withRespondent's postmaster at Newark. Benucci thenagreed that Wittlinger would be granted administrativeleave for the weeks that Wittlinger was absent and Ben-ucci arranged that two clerks would be trained as regis-try clerks to backup and substitute for Wittlinger when-ever his union duties required it. For the next 5 months,Wittlinger was able to handle grievances for about 4 to 6hours each shift.His supervisor, Emanuel Bettinger, testified that, inlate September 1980, he (Bettinger) was experiencingmany problems with respect to handling the registryarea. He noted for example that, on the first hour of atour, he spent a great deal of time trying to get experi-enced clerks from other units reassigned to his area to fillin as needed and in making other adjustments so that hissection could function adequately each day. Bettingertestified also that he was finding it very difficult duringthe first hour or two of a tour to get his unit set up prop-erly as other supervisors during those first 2 hours weretoo busy on other matters to meet with Wittlinger ongrievances or to make employees under them available tomeet with Wittlinger for grievance discussions. Bettingerobserved that many of the other supervisors were alsoengaged then in trying to get their respective teams "setup for the whole tour." It was at that point, according toBettinger, that he approached the administrator of histour and proposed that, for the first hour or two of thetour, Wittlinger should not be permitted to leave hisarea. Bettinger testified that the tour administratoragreed to that proposal. Bettinger also informed Witt-linger that he should limit his time on each grievance to15 minutes. At or about this same time, the Union's chiefsteward, Arminio, was also restricted in his efforts to bereleased from working time during the first part of thetour.Respondent contends that those limitations are consist-ent with the provisions of the national contract and withthe provisions of Benucci's memorandum in July 1979 asthose provisions contemplate that a steward must be re-leased no later than I or 2 hours after a request ismade."' That contention, however, is not supported bythe ensuing events. When Postmaster Benucci was ap-prised of the problems that the Union's chief stewardwas experiencing in late 1980, he sent his director oflabor relations, Clifford Rowland, to take care of thematter. As the General Counsel conceded in his brief,Respondent's director of labor relations at Newark noti-fied the Union that employees would be trained immedi-ately to substitute for Wittlinger. Respondent had alsooffered to transfer Wittlinger to a less-demanding job sothat he would be better able to handle labor relationsmatters but Wittlinger declined the offer as he preferredthe registry clerk position. Also, the Union continued toexperience difficulty in recruiting and retaining stewards.Rowland met with first supervisors and with intermedi-ate management personnel in early November and toldthem that, when a steward requests release time, he is tobe released in the time it takes to snap a finger. Rowlandmade it very clear to them that Benucci wanted strictadherence to that instruction. There was no evidencepresented of any specific problem experienced by theUnion since then as to its stewards being released tohandle grievance matters or of employees being unableto meet promptly with their stewards on grievance mat-ters.Respondent urges as a procedural defense that the alle-gation that Respondent unilaterally restricted the accessof union stewards to employees should be dismissed onthe ground that that contention can best be pursued viathe grievance-arbitration channels of the parties' collec-tive-bargaining agreement. That contention misstates theissue. As I grasp the contention of the General Counsel,Respondent is alleged to have, from late September to10 Respondent also introduced voluminous records which disclosedthat Wittlinger and other stewards spend a great deal of their workingtime handling grievances. I attach no great significance to that material asthe other evidence indicates that restrictions were imposed on the stew-ards and as other evidence indicates that they were adversely affectedthereby with respect to their abilities to handle grievances.365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmid-November 1980, resumed its efforts to change thelong-established policy under which stewards are to bereleased immediately, upon request, except in the mostexceptional circumstances. The General Counsel is seek-ing to have the Board write finis to such continued ef-forts and is not alleging that Respondent adopted a tem-porary modification of a contractual provision whichwould be susceptible to the grievance-arbitration proce-dures for appropriate clarification and interpretation. Inthese circumstances, and noting that allegations ofwrongdoing which bear directly on a union's ability touse the very grievance procedures themselves are mat-ters that go the core of labor-management relations, Ifind that it would not be appropriate to defer the issuesin the case to the arbitral process." I thus reject Re-spondent's first defense and now consider the merits ofthe unfair labor practice issue.The testimony demonstrates clearly that Respondentand the Union have for many years followed a practicewhereby a union steward has been routinely releasedpromptly on request to handle a grievance and that, onoccasion or for brief intervals, first-line supervisors andintermediate managers have delayed the release of stew-ards in order to give preference to the manpower needsof their respective units. On one occasion, i.e., in early1980, the underlying problem was traceable primarily tothe Union's inability to furnish enough stewards. Never-theless, the established release policy was recognized bythe Union's president and by Postmaster Benucci as con-trolling. When the problem surfaced again in the fall of1980, it was decisively resolved by the unequivocalorders issued by the Newark postmaster. While I thusreject Respondent's contention at the hearing that the ac-tions of its first-line supervisor and of its middle manage-ment personnel were at all times consistent with the es-tablished policy governing release of stewards, I do notthereby suggest that the General Counsel has met hisburden of proving the violation alleged. On the contrary,the evidence is clear to me that he has failed in thisregard. As noted above, the basic allegation is that Re-spondent has repeatedly changed the established releasepractice and that the modifications put into effect for acouple of months in late 1980 constituted its last unlaw-ful act to that effect. To find merit in that contention, itwould be necessary for me to ignore the unequivocal ac-tions of Respondent's principal official at Newark indealing with the matter. Briefly put, I put significantweight on the actions of the Newark postmaster, in con-trast to the acts of some of those under him and whichwere done at irregular intervals.12 In substance, I con-clude that the General Counsel has failed to establishthat Respondent made any substantive change in its re-lease policy at Newark but has shown only sporadic ef-'1 Cf. Native Textiles, 246 NLRB 228 (1979); Westinghouse Electric Cor-poration, 243 NLRB 306 (1979).L' I do not agree with Respondent that the actions of Supervisor Bet-tinger and others were consistent with Benucci's directive or with itsother assertion that that directive did not contain binding release proce-dures. Clearly Benucci and the Union were defining reasonable releaseprocedures insofar as Newark is concerned and these provide simply thatstewards are to be released immediately on request unless extraordinarycircumstances exist and, in such an event, stewards must be released in 1hour, or, at most, 2.forts on the part of some intermediate supervisory per-sonnel to do so and that those efforts were promptly ne-gated by the unequivocal acts of the Newark postmaster.D. Post-Hearing MotionsAfter the parties filed post-hearing briefs, the GeneralCounsel filed with me a motion to reopen the record toreceive additional evidence and a separate motion to cor-rect transcript errors. The latter motion is granted; theformer, however, is denied for the reasons discussedbelow.Some background is needed to consider the merits ofthe General Counsel's motion to reopen the record.When this case first opened, five cases had been consoli-dated for hearing-the three decided above which in-volved incidents at the post office in Newark, NewJersey, and two other cases which involved allegationsof unlawful conduct at one of Respondent's facilities, lo-cated in Jersey City, New Jersey. At the first day of thehearing, counsel for the General Counsel moved to with-draw from the complaint the allegations pertaining to theJersey City location. In particular, the General Counselhad moved to withdraw all allegations in Case 22-CA-10315 and, in connection with that motion, noted thatthe charging party in that case, Jeffrey Perry, had re-fused to cooperate.The second case which involved the Jersey City loca-tion had been based as an unfair labor practice chargefiled by an individual, Marvin Hodges, in Case 22-CA-10489(P); the relevant complaint allegations thereonwere that Respondent, at its Jersey City facility, had un-lawfully refused on October 22, 1980, to allow Hodgesto meet with Union Steward Joseph Eiche and that Re-spondent thereafter had limited Eiche, at its Jersey Citylocation, with respect to the time he could spend inprocessing grievances for Hodges. The General Counselmoved to withdraw those allegations on the ground thatRespondent and the Union had satisfactorily adjustedthat matter between them.The motions to withdraw the allegation pertaining tothe matters affecting the Jersey City facility were grant-ed and those cases were thereby effectively severed fromthe three cases decided herein.The General Counsel had now moved to reopen therecord. In that regard, the memorandum in support ofthe motion recites that a complaint had been issued onMay 12, 1981, in Case 22-CA-107281(P) based on acharge filed by Joseph Eiche and that that complaint al-leged that Respondent violated Section 8(a)(1), (3), and(4) of the Act "by issuing letters to Eiche; filing an inci-dent report about Eiche; notifying Eiche of a suspension;denying Eiche's request for leave of absence; advisingEiche that he would not be paid for emergency leaves ofabsence; notifying certain of its employees that the timesof their daily breaks and lunches would be changed; al-tering said employees' daily lunch and break periods; ad-vising Eiche in writing that he had punched out fromwork early and that his pay would be reduced accord-ingly; and notifying Eiche that he would again be sus-pended." I note also that the third amended complaintwhich issued in the instant case had contained allegations366 UNITED STATES POSTAL SERVICEthat the Jersey City facility was managed by individualsdifferent than those who managed the Newark postoffice.Respondent was afforded the opportunity to state itsposition respecting the General Counsel's motion toreopen the record. It had timely filed a memorandum inopposition to the motion to reopen the record and there-in asserts that the General Counsel has set forth no factsto demonstrate that a reopening would avoid unneces-sary costs and delay. Respondent further asserts that theGeneral Counsel's real purpose is to prejudice me and ul-timately the Board by accusing Respondent of "enoughviolations."I have carefully considered the arguments made proand con the motion to reopen. While some of the factualallegations in the newly issued complaint in Case 22-CA-10728(P) are similar to some of the allegations in theinstant case, I note that the allegations in Case 22-CA-10728(P) raise issues under Section 8(a)(3) and (4) of theAct and the somewhat similar allegations in the instantcase relate to Section 8(a)(5). Further, the General Coun-sel does not assert that the charging party in Case 22-CA-10728(P) had any contact with the Newark postoffice and I also note that the officials of Respondent atits Jersey City location are different from those officialswho are responsible for the Newark post office. TheBoard has held that it is not appropriate to consolidatecases involving different units of employees and factualbackgrounds and where the complaint allegationsvary.'s The Board has also held that it is not appropriateto reopen a hearing to take evidence on collateral issueswhen such a procedure would unduly delay the issuanceof a decision.4For the same reasons set forth in those" The Dow Chemical Company, Texas Division, 250 NLRB 748 (1980).14 Barnard and Burke, Inc., Construction Division, 221 NLRB 55 (1975).cases, I shall deny the General Counsel's motion toreopen the hearing in the instant case.CONCLUSIONS OF LAW1. Respondent is an employer over whom the Boardhas jurisdiction.2. The Union is a labor organization as defined in theAct.3. Respondent did not unlawfully discriminate againstits employee John Fripp based on his activities in sup-port of the Union or for other concerted activities pro-tected under the Act and thus did not violate Section8(aXl) and (3) of the Act.4. Respondent did not unilaterally change the policygoverning the release of union stewards from work tohandle grievances and thus did not violate Section8(aXl) and (5) of the Act.5. It will not effectuate the purposes of the Act toreopen the record in this case to take testimony pertain-ing to matters alleged as separate violations of the Act inthe complaint issued on May 22, 1981, in Case 22-CA-10728(P).Upon the foregoing findings of fact and conclusions oflaw, I hereby issue the following recommended:ORDER'15The complaint, as amended, is dismissed and the Gen-eral Counsel's motion to reopen the record is denied."5 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.367